DETAILED ACTION
Response to Amendment
This is in response to an amendment/response filed on 9/24/2021
Claims 1,13, and 17 and  have been amended.
 No new claims added.
Hereon, claims 1-20 are currently pending.
Terminal Disclaimer
The terminal disclaimer filed on 9/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10714956 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3,9,13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al, (Sengupta), (USPATNO.5,541,490) in view of Morioka et al, (Morioka), (USNO.2007/0229026)
 	As for claim 1, Sengupta discloses a charging connector configured to connect to power terminals of a battery; a data connector configured to connect to the battery; and a charger controller configured to: read battery data (battery voltage) from the battery via the data connector, set a completion threshold (via INHIBIT signal) based on the battery data, and charge the battery via the charging connector until the completion threshold is satisfied (col.8, lines 36-line 63).
 	Sengupta discloses all limitations, but differs from the claimed invention because he does not explicitly to stop charging the battery in response to the completion threshold being satisfied.
 	Morioka discloses stop charging the battery in response to the completion threshold being satisfied (par.[0120])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Sengupta by using stop charging the battery in response to the completion threshold being satisfied for advantages such as providing the ability to reduce overcharging.
As for claim 2, Sengupta discloses the data connector comprises one or more electrical conductors distinct from electrical conductors of the charging connector (abstract, col.4, lines 32- col.5, line 14).
 	As for claim 3, Sengupta discloses reading the battery data comprises reading one or more of: a charge cycle count for the battery, a battery identifier, a battery temperature, a temperature per cell, a battery current, a current per cell, a battery voltage, a voltage per cell, a battery state-of-charge percentage, and one or more safety alert flags (col.1, 47-61)
 	As for claim 9, Sengupta discloses battery data read by the charger controller includes initial data and additional data read by the charger controller while charging the battery.
 	As for claim 13, Sengupta discloses system comprising a battery configured to provide power to an electrical device; a charging apparatus separate from the electrical device, the charging apparatus comprising: a charging connector configured to connect to power terminals of the battery; a data connector configured to connect to the battery; and a charger controller configured to read battery data (battery voltage)  from the battery via the data connector, to set a completion threshold based (via INHIBIT signal) on the battery data, and to charge the battery via the charging connector until the completion threshold is satisfied (col.8, lines 36-line 63).
 	Sengupta discloses all limitations, but differs from the claimed invention because he does not explicitly to stop charging the battery in response to the completion threshold being satisfied.
(par.[0120])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Sengupta by using stop charging the battery in response to the completion threshold being satisfied for advantages such as providing the ability to reduce overcharging.
 	As for claim 17, Sengupta discloses method comprising: connecting a charging connector to power terminals of a battery; connecting a data connector to the battery; reading battery data (battery voltage)  from the battery via the data connector; setting a completion threshold based (via INHIBIT signal) on the battery data; and charging the battery via the charging connector until the completion threshold is satisfied (col.8, lines 36-line 63).
 	Sengupta discloses all limitations, but differs from the claimed invention because he does not explicitly to stop charging the battery in response to the completion threshold being satisfied.
 	Morioka discloses stop charging the battery in response to the completion threshold being satisfied (par.[0120])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Sengupta by using stop charging the battery in response to the completion threshold being satisfied for advantages such as providing the ability to reduce overcharging.
Claims 4-6,10-12,14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta in view of Morioka and further in view of Haag et al, (Haag), (USNO.2012/0116699)
 As for claim 10, Sengupta and Morioka discloses all limitations, but differs from the claimed invention because he does not explicitly charger controller is further configured to store the battery data, and to provide a user with access to the stored data
Haag discloses charger controller is further configured to store the battery data,and to provide a user with access to the stored data (par.[0033,0040])
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the combined teachings of Sengupta and Morioka by using charger controller is further configured to store the battery data, and to provide a user with access to the stored data for advantages such as providing the ability to monitoring battery status (par.[0040]), as taught by Haag. 
 	As for claim 11, Sengupta discloses charger controller is further configured to provide the user with a predicted remaining lifetime for the battery based on the battery data (par.[0033,0040])
 	As for claims 12, Sengupta discloses the claimed invention except for charger controller is further configured to suspend charging the battery based on safety alert flags in the additional data, and to require a user to acknowledge a safety risk prior to resuming charging. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could charger controller is further configured to suspend charging the battery based on safety alert flags in the additional data, and to require a user to acknowledge a safety risk prior to resuming 
As for claims 4,14, and 18, Sengupta discloses the claimed invention except for setting the completion threshold based on the battery data comprises adjusting the completion threshold to less-than-full capacity. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could setting the completion threshold based on the battery data comprises adjusting the completion threshold to less-than-full capacity for advantages such as reduce battery deterioration due to overcharging.
   	As for claims 5 and 19, Sengupta discloses the claimed invention except for supplying power to the battery above a peak battery voltage; and in response to the battery charge reaching a predetermined charge threshold, reducing the power supplied to the battery. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could supply power to the battery above a peak battery voltage; and in response to the battery charge reaching a predetermined charge threshold, reducing the power supplied to the battery for advantages such as reducing battery charge time and battery deterioration.
 	As for claims 6, Sengupta discloses the claimed invention except for battery data comprises an open-circuit voltage for the battery and a state-of-charge percentage for the battery, and wherein the charger controller is further configured to perform a deep cycle discharge of the battery, prior to charging the battery, based on determining that the state-of-charge percentage is inconsistent with the open-circuit voltage. It would 
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Sengupta in view of Morioka  and further in view of Kelly, (USPATNO.5,795,664).
 	As for claims 16 and 20 , Sengupta in combination with Morioka discloses all limitations, but differs from the claimed invention because he does not explicitly a cooling chamber; providing a cooler connected to the cooling chamber; and providing a battery slot at least partially cooled by the cooling chamber; receiving the battery in the battery slot; and operating the cooler to control a temperature of the battery 	
  	Kelly discloses and shows in Figs.7,10 discloses a cooling chamber (within 46); providing a cooler (via 28) connected to the cooling chamber; and providing a battery (within 46) slot at least partially cooled by the cooling chamber; receiving the battery in the battery slot; and operating the cooler to control a temperature of the battery (col.7, line 21-col.8, line 10, col.9, line 4-44)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention was made to have modified the teachings of Sengupta by using a cooling chamber; providing a cooler connected to the cooling chamber; and providing a 
for advantages such as preventing damage in extreme conditions (abstract), as taught by Kelly.
  Allowable Subject Matter
Claims 7,8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7: a cooling chamber; a cooler connected to the cooling chamber; a first battery slot at least partially cooled by the cooling chamber, the first battery slot configured to receive the battery; and a second battery slot at least partially cooled by the cooling chamber, the second battery slot configured differently from the first battery slot to receive a second battery of a different battery type from the first battery, wherein the charger controller is further configured to operate the cooler to control a temperature of the battery and the second battery by one or more of: cooling the battery and the second battery prior to charging; and maintaining a battery temperature for the battery and the second battery during charging, in combination with the remaining limitations of independent claims.
Claims 8 and 15: a second charging connector configured to connect to power terminals of a second battery; and a second data connector configured to connect to the second .
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
In response to applicants’ argument that
 
Sengupta reference does not disclose, teach, or suggest setting a completion threshold based on battery data, charging a battery, and stopping charging in
response to the completion threshold being satisfied.

The examiner respectfully disagree and submits,  
 	Sengupta in combination with Morioka discloses stop charging the battery in response to the completion threshold being satisfied (par.[0120]), in a new rejection above necessitated by amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859